     Case 3:18-cr-04683-GPC Document 165 Filed 05/20/20 PageID.1592 Page 1 of 1




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 3:18-CR-04683-GPC
12                                     Plaintiff,
                                                    ORDER GRANTING
13   v.                                             SHORTENING OF TIME.
14   JACOB BYCHAK, MARK
                                                    (ECF No. 163.)
     MANOOGIAN, MOHAMMED ABDUL
15
     QAYYUM, AND PETR PACAS,
16                                  Defendants.
17
18         Finding good cause, and in light of Defendants’ motion to shorten time, (ECF No.

19   163), the Court ORDERS the time in which Defendants may file their motion to Dismiss

20   Wire Fraud Counts for Violating the Fifth Amendment Due Process and Sixth

21   Amendment Fair Notice Protections, (ECF No. 164), is GRANTED.

22         The briefing schedule for Defendants’ motion is amended as follows. Defendants’

23   motion will be accepted as filed on May 18, 2020. The Government’s opposition brief

24   will be due June 8, 2020. Defendants’ reply will be due June 15, 2020. The hearing will

25   take place on June 26, 2020, at 2:30 p.m.

26         IT IS SO ORDERED.

27         Dated: May 20, 2020

28
